DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021, has been entered.

Response to Arguments
Applicant’s arguments filed April 16, 2021, have been considered, but are moot in view of the amendments to the claims and the new grounds of rejection set forth below.  In particular, the new recitation that the organic scattering layer is directly disposed on the second light control layer was not previously recited, and thus not previously considered in the Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors – in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 8–17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0346113 to Zhang et al. in view of JP 2006-160980A to Umehara et al. (copy attached with previous Office action, with machine translation, to which citations herein are made) and U.S. Patent Application Publication No. 2015/0036379 to Lee.
	Regarding Claim 1, Zhang would have rendered obvious (referring to Fig. 5, and Fig. 1 upon which Fig. 5 is based, and their corresponding description of a backlight, and paragraphs [0050]–[0051] which teach and suggest that the backlight may be used with a display apparatus including a liquid crystal panel) a display apparatus (paragraph [0050]), comprising: a light source 11 which emits a first color light (paragraph [0033]); and a light control member (e.g., components 4/3/2/6/5 in Fig. 5) which receives the first color light from the light source and emits color-converted light (paragraphs [0034]–[0039]), the light control member comprising in order along a thickness direction from the light control member to the light source: a first light control layer 3 which color-converts the first color light and outputs the color-converted light (e.g., paragraphs [0033] and [0039]); a second light control layer 2 which reflects light having a different wavelength range from a wavelength range of the first color light (e.g., paragraphs [0033]–[0035]); and a scattering layer 5 which scatters light incident thereto (paragraph [0046], see Fig. 5, where the wavelength conversion layer 3 is further illustrated in Fig. 4, for the ordering of the layers).
	Zhang does not explicitly disclose that the scattering layer is an organic scattering layer, or that the organic scattering layer is directly disposed on the second light control layer.
	Umehara discloses a light diffuser, and teaches using an organic scattering layer formed with a base resin including an organic material (polycarbonate); and a scattering particle (paragraph [0006]) in the base resin, for the excellent light diffusivity and total light transmissivity (paragraph [0006] and paragraphs [0001]–[0002]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhang such that the scattering layer is an organic scattering layer, as suggested by Umehara, to achieve excellent light diffusivity and total light transmissivity; and also where Zhang is silent regarding further specifics of the composition of the scattering layer, and Umehara discloses a suitable configuration (e.g., MPEP § 2144.07).
	The combination of Zhang and Umehara does not explicitly disclose that the organic scattering layer is directly disposed on the second light control layer.
	Lee discloses an optical sheet used with a display, and teaches forming a scattering layer directly disposed on a light control layer in order to uniformly distribute light thereto, provide protection, and reduce thickness of the device (e.g., paragraphs [0094]–[0095] and Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhang and Umehara such that the organic scattering layer is directly disposed on the second light control layer, as suggested by Lee, in order to uniformly distribute light thereto, provide protection, and reduce thickness of the device.
	Regarding Claim 2, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein within the light control member, the second light control layer is directly disposed on the first light control layer (e.g., Figs. 4 and 5 and paragraphs [0043]–[0045]).
	Regarding Claim 3, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein within the light control member, the first light control layer includes: a base resin; a first illuminant in the base resin and with which the first color light is color-converted to a second color light having a different color from the first color light; and a second illuminant in the base resin and with which the first color light is color-converted to a third color light having a different color from the second color light (paragraphs [0039] and [0044], where Zhang does not explicitly disclose that the quantum dots are disposed in a base resin, but such would have been obvious as a matter of design choice where disposing quantum dots in a base resin to form a quantum dot layer is a common technique).
	Regarding Claim 4, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the first color light is blue, the second color light is red, and the third color light is green (paragraph [0039]). 
	Regarding Claim 5, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the second light control layer within the light control member transmits the first color light (paragraphs [0033]–[0035]), and the different wavelength range has a wavelength range of yellow color light (paragraph [0036], and where the specific selection would have been obvious as a matter of design choice based on a desired spectrum of the light output to the display panel). 
	Regarding Claim 8, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious a display panel (paragraph [0051]), wherein, along the thickness direction, the display panel faces the light source with the light control member therebetween (Fig. 5), and the light control member emits the color-converted light to the display panel (Fig. 5).
	Regarding Claim 9, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the light source includes: a circuit board 10; and a light emitting element 11 which generates and emits the first color light and is disposed between the circuit board and the organic scattering layer (Fig. 5, where a circuit board is not explicitly mentioned, but lights 11 are LEDs, and such would have been obvious as a matter of design choice where a circuit board for controlling/driving LEDs is a common technique). 
	Regarding Claim 10, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the light control member further comprises a substrate (paragraph [0044] and Fig. 4, describing a substrate formed as part of the wavelength conversion layer 3 illustrated in Fig. 5) through which the color-converted light is provided to the display panel from the light control member, and an optical pattern 4 directly disposed on the substrate and through the color-converted light from the substrate is emitted from the light control member (Figs. 1 and 5 and paragraph [0038]).
	Regarding Claim 11, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein within the light control member, a refractive index of the substrate is the same as a refractive index of the optical pattern (not explicitly taught, but no difference is illustrated in Fig. 1, and keeping the same refractive index would have been obvious as a matter of design choice to reduce the number of optical interfaces affecting light as it travels from the light source to the display panel). 
	Regarding Claim 12, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the optical pattern has a lens shape (where Zhang illustrates a prism shape, but teaches in paragraph [0038] that the layer has a function to collimate light, which can also be achieved using a lens structure, and selecting between suitable known arrangements to collimate light would have been obvious as a matter of design choice).
	Regarding Claim 13, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the optical pattern has a prism shape (paragraph [0038], Figs. 1 and 5). 
	Regarding Claim 14, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein within the light control member, along the thickness direction, a thickness of the first light control layer is greater than a thickness of the second light control layer (where the relative thicknesses of the layers would have been obvious as a matter of design choice, taking into account desired light conversion and reflection efficiency and effectiveness, e.g., paragraphs [0033]–[0040], and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
	Regarding Claim 15, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein, within the light control member, along the thickness direction, a thickness of the organic scattering layer is greater than a thickness of the second light control layer (where the relative thicknesses of the layers would have been obvious as a matter of design choice, taking into account desired scattering and reflection efficiency and effectiveness, e.g., paragraphs [0033]–[0040], and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
	Regarding Claim 16, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the display panel includes: a first base substrate a second base substrate facing the first base substrate; and a liquid crystal layer between the first base substrate and the second base substrate (where each of these features form the basic, common structure of a liquid crystal panel, i.e., liquid crystal sandwiched between substrates), and further comprising an optical film 4 between the first base substrate of the display panel and the light control member (Fig. 5).

	Regarding Claim 17, Zhang would have rendered obvious (referring to Fig. 5, and Fig. 1 upon which Fig. 5 is based, and their corresponding description of a backlight, and paragraphs [0050]–[0051] which teach and suggest that the backlight may be used with a display apparatus including a liquid crystal panel) a method of fabricating a display apparatus, the method comprising: providing a light control member (e.g., components 4/3/2/6/5 in Fig. 5) of the display apparatus which receives first color light from a light source 11 of the display apparatus and emits color-converted light to a display panel of the display apparatus (e.g., Fig. 1), the light control member comprising: a substrate (paragraph [0044] and Fig. 4, describing a substrate formed as part of the wavelength conversion layer 3 illustrated in Fig. 5) through which the color-converted light is provided to the display panel from the light control member, and disposed in order from a bottom surface of the substrate, a first light control layer 3 which color-converts the first color light and outputs the color-converted light to the substrate (e.g., paragraphs [0033] and [0039]), a second light control layer 2 which reflects light having a different wavelength range from a wavelength range of the first color light (e.g., paragraphs [0033]–[0035]), and a scattering layer 5 which scatters light incident thereto (paragraph [0046]); and providing the light control member between the display panel and the light source to dispose the scattering layer of the light control member closer to the light source than the first light control layer which color-converts the first color light (Figs. 1 and 5, where the light exiting illustrated in Fig. 1 would be directed to the display panel to effectuate a displayed image).
Zhang does not explicitly disclose that the scattering layer is an organic scattering layer.
	Umehara discloses a light diffuser, and teaches using an organic scattering layer formed with a base resin including an organic material (polycarbonate); and a scattering particle (paragraph [0006]) in the base resin, for the excellent light diffusivity and total light transmissivity (paragraph [0006] and paragraphs [0001]–[0002]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhang such that the scattering layer is an organic scattering layer, as suggested by Umehara, to achieve excellent light diffusivity and total light transmissivity; and also where Zhang is silent regarding further specifics of the composition of the scattering layer, and Umehara discloses a suitable configuration (e.g., MPEP § 2144.07).
	The combination of Zhang and Umehara does not explicitly disclose that the organic scattering layer is directly disposed on the second light control layer.
	Lee discloses an optical sheet used with a display, and teaches forming a scattering layer directly disposed on a light control layer in order to uniformly distribute light thereto, provide protection, and reduce thickness of the device (e.g., paragraphs [0094]–[0095] and Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhang and Umehara such that the organic scattering layer is directly disposed on the second light control layer, as suggested by Lee, in order to uniformly distribute light thereto, provide protection, and reduce thickness of the device.
	Regarding Claim 19, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious providing the light source facing the second light control layer of the light control member with the scattering layer thereof therebetween (Fig. 5), wherein the light source includes: a circuit board 10; and a light emitting element 11 which generates and emits the first color light and is disposed between the circuit board and the organic scattering layer (Fig. 5, where a circuit board is not explicitly mentioned, but lights 11 are LEDs, and such would have been obvious as a matter of design choice where a circuit board for controlling/driving LEDs is a common technique). 
	Regarding Claim 20, the combination of Zhang, Umehara, and Lee (citing to Zhang) would have rendered obvious wherein the first light control layer within the light control member includes: a base resin; a first illuminant in the base resin and with which the first color light is color-converted to a second color light having a different color from the first color light; and a second illuminant in the base resin and with which the first color light is color-converted to a third color light having a different color from the second color light (paragraphs [0039] and [0044], where Zhang does not explicitly disclose that the quantum dots are disposed in a base resin, but such would have been obvious as a matter of design choice where disposing quantum dots in a base resin to form a quantum dot layer is a common technique).

Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Zhang, Umehara, and Lee, in view of WO 2018/194019 A1 (translation attached with this Office action, “Yamada”).
	Regarding Claim 6, Zhang would have rendered obvious wherein within the light control member: the first light control layer includes an organic material, and the second light control layer includes an inorganic material (where Zhang does not explicitly disclose these further specific details, but the selection of a known material (organic or inorganic materials) based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).  Further, as in this case, a combination that amounts to “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results” (KSR International Co. v. Teleflex Inc., 550 U.S. at 415–16, 82 USPQ2d at 1395).  Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration).
	Further, Yamada discloses a structure similar to Zhang and Claim 1 above, and teaches that the first light control layer (light conversion layer) includes an organic material ([0074] of the translation), and the second light control layer (selective reflector) includes an inorganic material (paragraphs [0045] and [0083]–[0093]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhang with the teachings of Yamada, as outlined above, where Zhang is silent regarding further details, and Yamada teaches suitable configurations (e.g., MPEP §§ 2144.06 and 2144.07).
	Regarding Claim 7, the combination of Zhang, Umehara, Lee, and Yamada would have rendered obvious wherein the organic scattering layer within the light control member includes: a base resin including an organic material (paragraphs [0001]–[0006] of Umehara; paragraphs [0053]–[0054] of Yamada); and a scattering particle in the base resin including the organic material (paragraphs [0001]–[0006] of Umehara; paragraphs [0053]–[0054] of Yamada). 
	Regarding Claim 18, the combination of Zhang, Umehara, Lee, and Yamada would have rendered obvious wherein within the light control member: each of the first light control layer and the organic scattering layer includes an organic material, the second light control layer includes an inorganic material (see the rejection of Claim 6, above), and a thickness of each of the first light control layer and the organic scattering layer is greater than a thickness of the second light control layer (where the relative thicknesses of the layers would have been obvious as a matter of design choice, taking into account desired light conversion and reflection efficiency and effectiveness, e.g., paragraphs [0033]–[0040] of Zhang, and where Applicant has not disclosed that the configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: both US 2020/0183227 and 2020/0183224 (cited in Applicant’s July 23, 2020, IDS) disclose many features presently recited in the claims, and Applicant is advised that it may be beneficial in expediting prosecution to make a statement of common ownership to remove these references as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871